IN THE SUPREME COURT OF IOWA
                              No. 52 / 05-0306

                            Filed June 29, 2007


ADDISON INSURANCE COMPANY,

      Appellee,

vs.

KNIGHT, HOPPE, KURNIK & KNIGHT, L.L.C.,

      Appellant.


      Appeal from the Iowa District Court for Linn County, Kristin L. Hibbs,

Judge.



      An Illinois company appeals the district court’s ruling that the court

had personal jurisdiction over the company. AFFIRMED.



      James E. Shipman and Chad M. Von Kampen of Simmons, Perrine,

Albright & Elwood, P.L.C., Cedar Rapids, and David M. Macksey and Victor

J. Pioli of Johnson & Bell, Ltd., Chicago, Illinois, for appellant.


      Patrick M. Roby and Robert M. Hogg of Elderkin & Pirnie, P.L.C.,

Cedar Rapids, for appellee.
                                     2
STREIT, Justice.

      An Illinois law firm regularly represented an Iowa insurance

company’s insureds in Illinois. After the law firm allegedly botched an

appeal to the Illinois Appellate Court, the Iowa company filed a legal

malpractice claim against the law firm in Linn County, Iowa.            In a

preanswer motion, the law firm alleged lack of personal jurisdiction,

improper venue, and forum non conveniens. The district court denied the

motion and we granted the law firm’s interlocutory appeal. We find the law

firm had sufficient minimum contacts with the state of Iowa to warrant

personal jurisdiction. The parties had a long-term business arrangement

that caused the law firm to have substantial, ongoing communications with

the insurance company in Iowa. We also find Linn County is proper for

venue. The law firm failed to preserve for appeal the issue of forum non

conveniens. We affirm the district court.

      I.     Facts and Prior Proceedings

      Addison Insurance Company is an Illinois corporation with its

principal place of business in Cedar Rapids, Iowa. It is a subsidiary of

United Fire & Casualty and is part of the United Fire Group. Addison was

originally located in Lombard, Illinois. However, since mid-1998, Addison’s

primary operations (including underwriting, marketing, claims handling,

accounting, and support services) have been located in Cedar Rapids.

Addison writes insurance in Iowa, Illinois, and several other states.

      The law firm of Knight, Hoppe, Kurnik & Knight (“Knight”) is an

Illinois limited liability company. Knight’s principal place of business is

Des Plaines, Illinois.

      In March 1993, Knight agreed to represent Addison’s insureds in

Illinois cases. When Addison informed Knight it was relocating its primary

operations to Cedar Rapids in 1998, Knight expressed a strong interest in
                                           3
continuing their relationship. Knight and Addison regularly communicated

via telephone, facsimile and mail regarding the cases Knight was handling

for Addison. Additionally, Pat Fanning, a partner at Knight, visited Addison

in Cedar Rapids shortly after the company’s relocation. 1                     Fanning

conducted a seminar on recent changes to Illinois law and discussed

current cases with management. From 1998 through 2003, Addison paid

Knight $823,871 for its services.

       In September 2000, Knight on behalf of Addison, filed an action

seeking a declaratory judgment against Knoedler Manufacturing, Inc. in

Cook County, Illinois. Addison claimed Knoedler had a duty to indemnify

Addison pursuant to a 1993 purchase agreement between Knoedler and one

of Addison’s insureds. Addison sought $683,419 for its attorney fees, costs,

and settlement paid in connection with a products liability claim. The

district court granted Knoedler’s motion to dismiss. After Addison’s motion

to reconsider was denied, Knight filed a notice of appeal on Addison’s

behalf. However, Knight failed to either file the record or brief the issues

with the Illinois Appellate Court. In June 2002, the Illinois Appellate Court

granted Knoedler’s motion to dismiss for failure to timely file the record on

appeal. John Pearson, a partner at Knight, traveled to Cedar Rapids to

break the news to Addison.

       Addison filed the present action against Knight and attorney James

Meece for legal malpractice in Linn County, Iowa. Meece was the attorney

at Knight assigned to the Knoedler action. Meece and Knight each filed a

preanswer motion to dismiss for lack of personal jurisdiction, improper

venue, and forum non conveniens.               The district court found Knight’s


       1 Fanning also traveled to Cedar Rapids in 1996 and gave a presentation to United
Fire claims personnel. These visits to Cedar Rapids were part of Knight’s efforts to
strengthen the law firm’s business relationships with Addison and United Fire.
                                      4
contacts with Iowa were sufficient to confer personal jurisdiction and that

venue was proper in Linn County. It granted Meece’s motion to dismiss for

lack of personal jurisdiction. Knight filed an application for interlocutory

appeal which this court granted.

      II.    Standard of Review

            “[W]e accept as true the allegations of the petition and
      the contents of uncontroverted affidavits. The plaintiff has the
      burden to sustain the requisite jurisdiction, but when he [or
      she] establishes a prima facie case the defendant has the
      burden of producing evidence to rebut that showing. The trial
      court's findings of fact have the effect of a jury verdict and are
      subject to challenge only if not supported by substantial
      evidence in the record; we are not bound, however, by the trial
      court's application of legal principles or its conclusions of law.”

Aquadrill, Inc. v. Envtl. Compliance Consulting Servs., Inc., 558 N.W.2d 391,

392 (Iowa 1997) (quoting Percival v. Bankers Trust Co., 450 N.W.2d 860, 861

(Iowa 1990)). Thus, we review the trial court’s ruling dismissing Knight’s

motion to dismiss for errors at law. Iowa R. App. P. 6.4.

      III.   Merits

      A.     Personal Jurisdiction

      Iowa Rule of Civil Procedure 1.306 “expands Iowa’s jurisdictional

reach to the widest due process parameters allowed by the United States
Constitution.” Hammond v. Fla. Asset Fin. Corp., 695 N.W.2d 1, 5 (Iowa

2005) (citing Hodges v. Hodges, 572 N.W.2d 549, 552 (Iowa 1997)). It

provides in pertinent part:

            Every corporation, individual, personal representative,
      partnership or association that shall have the necessary
      minimum contact with the state of Iowa shall be subject to the
      jurisdiction of the courts of this state, and the courts of this
      state shall hold such corporation, individual, personal
      representative, partnership or association amenable to suit in
      Iowa in every case not contrary to the provisions of the
      Constitution of the United States.
Iowa R. Civ. P. 1.306.
                                      5
      The Due Process Clause requires a nonresident to have “certain

minimum contacts with [the forum state] such that the maintenance of the

suit does not offend ‘traditional notions of fair play and substantial

justice.’ ” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154,

158, 90 L. Ed. 95, 102 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463,

61 S. Ct. 339, 343, 85 L. Ed. 278, 283 (1940)). In applying the standard,

we consider five factors:

             1. the quantity of the contacts;
             2. the nature and quality of the contacts;
             3. the source and connection of the cause of action with
                those contacts;
             4. the interest of the forum state; and
             5. the convenience of the parties.

Larsen v. Scholl, 296 N.W.2d 785, 788 (Iowa 1980). Of these factors, the

first three are the most important. Aquadrill, 558 N.W.2d at 393.

      “The minimum contacts test is meant to insure the fairness and

reasonableness of requiring a nonresident to defend a lawsuit in the forum

state.” Taylor v. Trans-Action Assoc., Inc., 509 N.W.2d 501, 504 (Iowa Ct.

App. 1993) (citing Int’l Shoe, 326 U.S. at 317, 66 S. Ct. at 158, 90 L. Ed. at

102). A defendant's conduct relative to the forum state must be such that

the defendant should “ ‘reasonably anticipate being haled into court there.’ ”

Heslinga v. Bollman, 482 N.W.2d 921, 922 (Iowa 1992) (quoting World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 297, 100 S. Ct. 559, 567, 62
L. Ed. 2d 490, 501 (1980)). This requires “some act by which the defendant

purposefully avails itself of the privilege of conducting activities within the

forum State, thus invoking the benefits and protections of its laws.” Hager

v. Doubletree, 440 N.W.2d 603, 607 (Iowa 1989), cert. denied, 493 U.S. 934,

110 S. Ct. 325, 107 L. Ed. 2d 315 (1989) (quoting Hanson v. Denckla, 357
U.S. 235, 253, 78 S. Ct. 1228, 1239, 2 L. Ed. 2d 1283, 1298 (1958)). In
                                      6
determining whether minimum contacts exist, we focus on “ ‘the

relationship among the defendant, the forum, and the litigation.’ ” Rush v.

Savchuk, 444 U.S. 320, 327, 100 S. Ct. 571, 577, 62 L. Ed. 2d 516, 524

(1980) (quoting Shaffer v. Heitner, 433 U.S. 186, 204, 97 S. Ct. 2569, 2580,

53 L. Ed. 2d 683, 698 (1977)).

      There are two types of personal jurisdiction: specific jurisdiction and

general jurisdiction. Helicopteros Nacionales de Colombia, S.A. v. Hall, 466
U.S. 408, 414–15, 104 S. Ct. 1868, 1872, 80 L. Ed. 2d 404, 410–11 (1984).

“ ‘Specific jurisdiction refers to jurisdiction over causes of action arising

from or related to a defendant’s actions within the forum state, while

general jurisdiction refers to the power of a state to adjudicate any cause of

action involving a particular defendant, regardless of where the cause of

action arose.’ ” Roquette Am., Inc. v. Gerber, 651 N.W.2d 896, 900 (Iowa Ct.

App. 2002) (quoting Bell Paper Box, Inc. v. U.S. Kids, Inc., 22 F.3d 816, 819

(8th Cir. 1994)). General jurisdiction requires the defendant’s contacts with

the forum state to be “continuous and systematic.” Davenport Mach. &

Foundry Co. v. Adolph Coors Co., 314 N.W.2d 432, 434 (Iowa 1982) (quoting

Perkins v. Benguet Consol. Mining Co., 342 U.S. 437, 445, 72 S. Ct. 413,

418, 96 L. Ed. 485, 492 (1952)). Addison concedes Knight’s contacts are

not sufficient for general jurisdiction. Thus, we consider whether Knight’s

contacts satisfy the due process requirements for specific jurisdiction.

      In support of its contention personal jurisdiction does not exist,

Knight notes it does not maintain an office or own any property in the state

of Iowa. None of its attorneys is licensed to practice law in Iowa and none

resides in Iowa.   Knight claims its contacts with Iowa are simply too

attenuated to satisfy the Due Process Clause. Moreover, it claims the

alleged malpractice did not “arise out of or relate” to these contacts.
                                      7
      Addison, on the other hand, argues the regular communication

between the two parties concerning Knight’s representation of Addison’s

insureds over many years is sufficient for personal jurisdiction. It contends

the underlying action arose out of or relates to these contacts.

      We find the district court correctly held it had personal jurisdiction

over Knight. The parties entered into a contract for services that lasted for

ten years. The written guidelines for the attorneys to follow envisioned close

supervision by Addison and constant communication between the two

parties.   For example, all settlement demands were required to be

immediately communicated to Addison in writing. All offers to settle made

on behalf of Addison’s insureds had to be approved by Addison. Legal

research in excess of two hours required Addison’s preapproval. Prior to

paying for any research time, a memorandum outlining the facts, law, and

conclusion had to be submitted to Addison.         All depositions, with the

exception of the plaintiff, had to be discussed with Addison prior to

scheduling. Within twenty-one days of any motion, deposition, or other

development, a report had to be submitted to Addison including copies of

any pleadings or other legal documents. During trials, daily verbal reports

from Knight had to be made to Addison’s management. Needless to say, the

Knight attorneys had extensive contact with Addison over the years.

      While the original agreement was created in Illinois, the relationship

between the parties continued unabated after Addison moved to Iowa.

Since the move, Addison paid Knight approximately $800,000 for its

services, which indicates Knight represented many of Addison’s insureds

over the years. See Hager, 440 N.W.2d at 607 (finding Iowa had personal

jurisdiction over nonresident defendants who entered into “a contractual

relationship which lasted several years and involved frequent contacts by
                                       8
telephone and mailed correspondence, together with substantial oversight

by the [plaintiff’s] home office in Iowa”).

      The    relatively   small   number      of   personal   visits   by   Knight

representatives to Addison and United Fire’s headquarters in Cedar Rapids

is not significant. See Cascade Lumber Co. v. Edward Rose Bldg. Co., 596
N.W.2d 90, 93 (Iowa 1999) (holding “multiple phone conversations” between

an Iowa company and a nonresident company were sufficient to confer

personal jurisdiction over the nonresident company); Bankers Trust Co. v.

Fidata Trust Co. N.Y., 452 N.W.2d 411, 414 (Iowa 1990) (stating “[t]he

nonresident corporation’s physical presence within the forum state is not

essential to a finding of sufficient minimum contacts; contacts by telephone

or mail may suffice”). In this modern era, business is typically conducted

by telephone, facsimile, mail, and electronic mail. Hager, 440 N.W.2d at

607 (stating “ ‘it is an inescapable fact of modern commercial life that a

substantial amount of business is transacted solely by mail and wire

communications across state lines, thus obviating the need for physical

presence within a State in which business is conducted’ ” (quoting Burger

King v. Rudzewicz, 471 U.S. 462, 476, 105 S. Ct. 2174, 2184, 85 L. Ed. 2d
528, 543 (1985))). The nature and quality of Knight’s communications to

Iowa were such that the law firm “should have reasonably anticipated being

haled into state court.” Bankers Trust, 452 N.W.2d at 414 (citing World-

Wide Volkswagen, 444 U.S. at 297, 100 S. Ct. at 567, 62 L. Ed. 2d at 501).

Rather than the ministerial-type contacts which were found not to be

sufficient for personal jurisdiction in Bankers Trust, Knight’s contacts with

Iowa were high quality communications which assisted Addison in making

critical decisions concerning litigation.

      Moreover, we find the alleged malpractice arose out of or was related

to these contacts. Knight acknowledges communicating with Addison in
                                      9
Cedar Rapids concerning the Knoedler case. Knight filed a notice of appeal

on Addison’s behalf. It would have only done so at Addison’s direction.

Neither party alleges Addison representatives traveled to Des Plaines to

discuss the case. Thus, we must conclude the directive to file the appeal

occurred with Addison representatives in Cedar Rapids and Knight

representatives in Des Plaines.

      Certainly Illinois has an interest in this lawsuit since it involves an

Illinois resident and requires the application of Illinois law. Nevertheless,

Iowa has a “ ‘manifest interest’ in providing its residents with a convenient

forum for redressing injuries inflicted by out-of-state actors.” Aquadrill, 558
N.W.2d at 393. Thus, Iowa’s interest is at least equal to that of Illinois and

Iowa provides as convenient a forum. Cascade Lumber, 596 N.W.2d at 93.

      Because Knight voluntarily entered into a long-term relationship with

Addison, which required substantial, ongoing connections with the

company’s headquarters in Cedar Rapids, Iowa, we cannot say the “ ‘quality

and nature’ ” of its relationship to Addison is “random,” “fortuitous,” or

“attenuated.”   Burger King, 471 U.S. at 480, 105 S. Ct. at 2186, 85
L. Ed. 2d at 545–46 (quoting Hanson, 357 U.S. at 253, 78 S. Ct. at 1240, 2
L. Ed. 2d at 1298). The Supreme Court in Burger King said:

      Jurisdiction is proper . . . where the contacts proximately
      result from actions by the defendant himself that create a
      “substantial connection” with the forum State. Thus where the
      defendant “deliberately” has engaged in significant activities
      within a State, or has created “continuing obligations” between
      himself and residents of the forum, he manifestly has availed
      himself of the privilege of conducting business there, and
      because his activities are shielded by “the benefits and
      protections” of the forum's laws it is presumptively not
      unreasonable to require him to submit to the burdens of
      litigation in that forum as well.

Id. at 475–76, 105 S. Ct. at 2184, 85 L. Ed. 2d at 542–43 (citations omitted).

Under the circumstances of this case, we find it reasonable for Knight to be
                                        10
called to answer in an Iowa court. Id. at 480, 105 S. Ct. at 2186, 85

L. Ed. 2d at 546.

         B.    Venue

         Knight argues that even if the district court has personal jurisdiction

over it, Linn County is not the proper venue. We find this argument has no

merit.

         Venue is statutory. Iowa Code section 616.18 (2003) provides:

         Actions arising out of injuries to a person or damage to
         property may be brought in the county in which the defendant,
         or one of the defendants, is a resident or in the county in which
         the injury or damage is sustained.

Since Knight is not a resident of Iowa, the issue is whether Addison’s injury

or damage was “sustained” in Linn County. Knight draws our attention to

Johnson v. Nelson, 275 N.W.2d 427 (Iowa 1979). There, an Iowa resident

brought a legal malpractice suit against an Iowa attorney for allowing his

case to be dismissed for want of prosecution. Johnson, 275 N.W.2d at 428.

We held the injury or damage to the plaintiff’s lawsuit was sustained in Polk

County, where the case was dismissed, rather than Clay County, where the

plaintiff resided. Id. at 431.

         We find Johnson not to be controlling because both parties were two

Iowa residents. If we extended Johnson to the present case, we would be

left with the odd result of personal jurisdiction over a defendant without a

county in the state proper for venue. Such an absurd result is contrary to

the legislature’s intent to subject nonresidents to the jurisdiction of this

state’s courts to the outer limits of the Due Process Clause of the United

States Constitution.      State v. Schultz, 604 N.W.2d 60, 62 (Iowa 1999)

(stating “we will not construe a statute in a way which creates an

impractical or absurd result”). Thus, we find the damage alleged to have

been suffered by Addison took place, at least in part, in Linn County.
                                           11
       C.     Forum Non Conveniens

       Alternatively, in its motion to dismiss, Knight asked the district court

to transfer the case to Cook County, Illinois under the doctrine of forum

non conveniens. Although the district court acknowledged at the outset of

its ruling that forum non conveniens was an issue to be decided, it did not

rule on the matter and Knight did not file a motion to enlarge.

Consequently, Addison argues the issue was not preserved for appeal. We

have previously said “[w]hen a trial court fails to rule on an issue properly

raised, the party raising the issue must file a motion asking the court for a

ruling in order to preserve the issue for appeal.” Benavides v. J.C. Penny

Life Ins. Co., 539 N.W.2d 352, 356 (Iowa 1995) (citing State Farm Mut. Auto.

Ins. Co. v. Pfibsen, 350 N.W.2d 202, 206 (Iowa 1984)).

       Knight argues error was preserved because the district court implicitly

rejected forum non conveniens.             We disagree.        The only reference to

convenience in the district court’s decision was in the context of its analysis

of personal jurisdiction.         The use of the word “convenience” in the

jurisdictional analysis is insufficient to preserve error in regards to the

doctrine of forum non conveniens. The court’s failure to rule on this issue

precludes our review. Although the district court weighed “convenience of

the parties” (the fifth factor of any personal jurisdiction analysis, see

Larsen, 296 N.W.2d at 788), forum non conveniens requires a separate

analysis which we will not do for the first time on appeal. 2

       2In In re Marriage of Kimura, 471 N.W.2d 869 (Iowa 1991), we explained the proper
analysis for forum non conveniens:

               [T]he moving party must show . . . that the relative inconveniences
       are so unbalanced that jurisdiction should be declined on an equitable
       basis. Factors that bear on this determination include the following: the
       relative ease of access to sources of proof; the availability of compulsory
       process for attendance of unwilling, and the cost of obtaining attendance of
       willing, witnesses; the possibility of view of the premises, if view would be
       appropriate to the action; the enforceability of the judgment if one is
                                                  12
        IV.      Conclusion

        We find Knight’s contacts with Iowa are sufficient to confer personal

jurisdiction on the district court and Linn County is proper for venue. We

affirm the district court.

        AFFIRMED.




________________________
       obtained; and all other practical problems that make trial of a case easy,
       expeditious, and inexpensive. All of these factors pertain to the private
       interest of the litigant.

                Factors of public interest are also considered. They include the
        administrative difficulties for courts, trial in the forum that is the home of
        the state law which governs the case, and the burden of jury duty imposed
        on citizens of a forum with no relation to the litigation. Residency of the
        plaintiff is also considered but only as one of the many factors in the
        balancing process.

In re Marriage of Kimura, 471 N.W.2d at 878–79 (citations omitted).